                                                                               Eastern District of Kentucky
                                                                                      [!!
                                                                                      tr    ~~ ~~ lll!'
                                                                                                  ~ "   1..41
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY                       MAR 2 ~) 2019
                                       NORTHERN DIVISION
                                            ASHLAND                                     i\T ASHLAND
                                                                                       HOBERT R. CARR
                                                                                  CLERK U.S DISTRICT COURT



Civil Action No. 17-47-HRW


DUSTIN AYALA,                                                                     PLAINTIFF,


v.                              MEMORANDUM OPINION AND ORDER


MICHAEL HOGSTEN, Individually and
In his Official Capacity as
Greenup County Deputy Sheriff and
GREENUP COUNTY OFFICE OF SHERIFF,                                                  DEFENDANTS.



           This matter is before the Court upon Defendants' Motion for Summary Judgment

[Docket No. 32]. The matter has been fully briefed [Docket Nos. 36 and 39]. For the reasons set

forth herein, the Court finds summary judgment is not warranted and the motion will be

overruled.

                                                            I.
           This civil rights case arises from the circumstances surrounding Plaintiff Dustin Ayala's

arrest for menacing on May 28, 2016. The salient facts are set forth in detail in Plaintiffs

response to Defendant's dispositive motion and, to a lesser extent, in Defendants' motion'. On

that day, Defendant Greenup County SherriffDeputy Michael Hogsten arrived at Ayala's

residence with the purpose of serving him with an Emergency Protective Order ("EPO"),




1
     Defendants' motion is almost devoid of citations to the record.

                                                            1
pursuant to KRS 403.745. [Deposition of Michael Hogsten, Docket No. 31, p. 29]. The statute

provides:

               An emergency protective order and a domestic violence order shall
               become effective and binding on the respondent when the
               respondent is given notice of the existence and terms of the order
               by a peace officer or the court or upon personal service of the
               order, whichever is earlier.


KRS 403.745.

       When Hogsten arrived at Ayala's residence, Ayala was in the bedroom with his

girlfriend, Breanna Ison. [Deposition of Justin Ayala, Docket No. 30, pp. 29-30]. According to

Ayala, when he heard Hogsten "bang" on the front door, he got out of bed and began to dress.

Id., p. 30. Ayala testified that as he was putting on his shorts, he heard Hogsten "jiggle" the front

door handle and attempt to enter the residence. Id. At this time, Ayala looked out the window

and saw that a deputy sheriff trying to enter his home. Id. He asked Ison to use her phone to

record the deputy's actions and proceeded to the front door. Id. According to Ayala, by this time,

Hogsten had walked to the back of the residence and Ayala testified that he heard Hogsten try to

open the back door. Id., p. 31. It is unclear whether Hogsten disputes trying to gain entry to

Ayala's residence. It is undisputed, however, that Hogsten never entered the residence. At this

time, Ayala stated he stepped onto the small deck in front of his house and yelled to Hogsten that

he was "out front." Id

       As Hogsten came back around to the front of the residence, he heard Ayala ask "[w]hat

the fuck are you doing trying to get into my house?" [Docket No. 31, p.43]. Ison, who testified

she witnessed the exchange, stated that Hogsten replied "[y]ou're a little prick, you know that?"

[Deposition of Breanna Ison, Docket No. 29, p. 14]. Hogsten admits he called Ayala a "prick."

[Docket No. 31, p. 74]. He also testified that he told Ayala to "calm down." Id. Hogsten then


                                                  2
informed Ayala that he was there to serve him with an Emergency Protective Order and then

handed the order to Ayala. [Docket No. 31, p. 4 3 and 60].

       Hogsten testified that after he gave the EPO to Ayala, Ayala asked Hogsten to leave but

that he did not leave. Id. p. 66. Hogsten testified that he believed he was required to remain at

the residence in order to explain to the terms and conditions of the order to Ayala. Id.

       It is at this point that Ison began filming using her phone. The video captures

approximately eight seconds and begins by showing Ayala on the front porch, holding the EPO

in his hand, facing Hogsten, who is standing below the porch, at the foot of the steps which

connect the porch to the front yard. Although Ayala is not seen in the fame, he can be heard

yelling to Hogsten "get the fuck out of my yard." [Docket No. 36-1, Video]. The exchange

continues:


               Mr. Hogsten: Come here boy.
               Mr. Ayala: Man Fuck you.
               Mr. Hogsten: Come on.
               Mr. Ayala: Get the fuck out of --
               Mr. Hogsten: Come on.
               Mr. Ayala: -- my yard --
               Mr. Hogsten: Come down here boy.
               Mr. Ayala: motherfucker go.
               Mr. Hogsten: No. Come on.
               Mr. Ayala: No Fuck you. Go. You don't have no -- you don't have
               no warrant.
               Mr. Hogsten: You're under arrest.
               Mr. Ayala: For what? You just said that shit to me.
               Mr. Hogsten: Menacing. Menacing.
Id.

       As Hogsten says "menacing, menacing," he sprays Ayala in his face with pepper spray -

twice. Id. Hogsten then climbs the steps to the porch and asks Ayala to put his hands behind his

back. Id. Ayala hands are pulled behind his back by Hogsten but then the video shows Ayala


                                                  3
bringing his hands to his sides and, then, placing one hand on a beam. Id. Although Ayala is

moving and talking, it is clear from the video that the pepper spray affected his eyes. Hogsten

gets Ayala down the steps and places him in the back of his squad car. Id.

       Ayala was charged with menacing pursuant to KRS 508.050 and, ultimately, acquitted by



       This lawsuit followed wherein Ayala alleges the following state and federal claims claims

against Hogsten and the Greenup County Sherriffs Office: unlawful search and seizure (Count

I), unlawful detention (Count II), excessive force (Count III), assault (Count IV), battery (Count

V), abuse of process (Count VI), malicious prosecution (Count VII and VIII), false imprisonment

(Count IX), and violation of his right to free speech (Count X). [Docket No. 1]. Ayala seeks

compensatory as well as punitive damages. Id.

       Defendants' motion purports to seek summary judgment as to all claims alleged herein.

However, their motion addresses only Plaintiffs claims of excessive force and improper arrest

and argues that those claims are barred under the doctrine of qualified immunity.

                                                II.

       Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories, and affidavits show there is no genuine issue as to any material fact and the

moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56. The burden to show

that there are no genuine issues of material fact falls on the parties seeking summary judgment.

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

       The claims for which Defendants seek judgment as a matter of law are made pursuant to

42 U.S.C. § 1983. Section 1983 creates no substantive rights, but merely provides remedies for

deprivations ofrights established elsewhere. Tuttle v. Oklahoma City, 471 U.S. 808 (1985).



                                                 4
Section 1983 has two requirements: (1) state action that (2) deprived an individual of federal

statutory or constitutional rights. Flint v. Kentucky Dept. of Corrections, 270 F.3d 340, 351 (6th

Cir. 2001), citing Bloch v. Ribar, 156 F.3d 673, 677 (6th Cir. 1998) and United of Omaha Life

Ins. Co. v. Solomon, 960 F.2d 31, 33 (6th Cir. 1992). Here, there is no dispute that the

Defendants' acts constituted state action. However, Defendants argue that they did not deprive

Plaintiff of his constitutional rights. To the extent that the evidence supports such a constitutional

violation, they argue that they are entitled to qualified immunity.

       In resolving questions of qualified immunity at the summary judgment stage, courts

engage in a two-step inquiry. The first question is whether the facts, "taken in the light most

favorable to the party asserting the injury, show the officer's conduct violated a federal right."

Saucier v. Katz, 533 U.S. 194, 201 (2001). The Court must consider whether, "taken in the light

most favorable to the party asserting the injury," the facts alleged show that each defendant's

conduct violated a constitutional right. Id. The second prong of the qualified-immunity analysis

asks whether the right in question was "clearly established" at the time of the violation. Hope v.

Pelzer, 536 U.S. 730, 739 (2002). Officers are shielded from liability for civil damages if their

actions did not violate clearly established statutory or constitutional rights of which a reasonable

person would have known. Id. In response to an assertion of qualified immunity, "the plaintiff

bears the burden of demonstrating that the defendant is not entitled to qualified immunity."

Livermore ex rel. Rohm v. Lubelan, 476 F.3d 397, 403 (6th Cir. 2007).

                                                 III.


                                        A. Excessive Force


   "The Fourth Amendment of the United States Constitution protects a person from being

subjected to excessive physical force during the course of an arrest, a booking, or other police

                                                  5
seizure." Drogosch v. Metcalf, 557 F.3d 372, 378 (6th Cir.2009). Analyzing a claim of excessive

force "[u]nder the Fourth Amendment, [courts] apply an objective reasonableness test, looking to

the reasonableness of the force in light of the totality of the circumstances confronting the

defendants, and not to the underlying intent or motivation of a defendant. Graham v. Connor,

490 U.S. 386, 396-97 (1989).

   Three factors guide this inquiry: "the severity of the crime at issue, whether the suspect poses

an immediate threat to the safety of the officers or others, and whether he is actively resisting

arrest or attempting to evade arrest by flight." St. John v. Hickey, 411 F.3d 762, 771 (6th

Cir.2005)).

   The calculus of reasonableness must be "assessed from the perspective of a reasonable

officer on the scene making a split-second judgment under tense, uncertain, and rapidly evolving

circumstances without the advantage of20/20 hindsight." Burchett v. Kiefer, 310 F.3d 937, 944

(6th Cir.2002). The United States Supreme Court has recognized that "[n]ot every push or shove,

even if it may later seem unnecessary in the peace of a judge's chambers, ... violates the Fourth

Amendment." Graham, 490 U.S. at 396.

   Defendants argue that there is no evidence that the force used, to-wit, the two shots of

pepper spray to Ayala's face was not excessive, but, rather objectively reasonable. Yet the facts

cited by Plaintiff, as well as the video, tell a different story. Ayala does not appear to resist

arrest, actively or otherwise. Hogsten pepper sprayed Ayala almost simultaneously while telling

him he was under arrest. He issued no directive such as "hands up". Ayala had no opportunity to

submit or comply before being hit with a chemical agent. Hogsten concedes as much in his

deposition:




                                                   6
                 Counsel: You had one arm up on a post. Did you even ask him or
                 tell him to get on his knees?
                 Hogsten: No.
                 Counsel: Get down on the ground?
                 Hogsten: No.
                 Counsel: Put your hands behind your back?
                 Hogsten: I told you that I didn't say anything like that.
                 Counsel: No, I am asking you, did you tell him to put his hands
                 behind his back?
                 Hogsten: When I was up on the porch, after he was arrested, yes.
                 Counsel: Before you sprayed him in the face with pepper spray,
                 did you tell him to put his hands on his back?
                 Hogsten: I did not.
                 Counsel: Did you tell him to get down on his knees before you
                 sprayed him in the face with pepper spray?
                 Hogsten: No, sir. I did not.
                 Counsel: Did you tell him to put his hands up against the wall
                 before you sprayed him in his face with pepper spray?
                 Hogsten: No, I did not.
                 Counsel: Did you not in fact tell him, "I am going to arrest
                 you," and then immediately spray him with pepper spray
                 before giving him any chance to even comply with your
                 statement that you were placing him under arrest?
                 Hogsten: That's fair to say, yes, sir.


[Docket No. 31, pp. 76-77] (emphasis added).

          With regard to any threat posed by Ayala, although Hogsten's states he felt threatened,

aside from a conclusory statement in his motion, he does not cite to any portion of the record to

support his contention. Indeed, the evidence belies it. In the video, Hogsten appears to be

attempting to provoke Ayala, gesturing him to come down the steps, calling, "come on

boy .... come down here boy." He does not have the posture or countenance of a man under

threat.




                                                  7
       Hogsten makes much of the size discrepancy between him and Ayala and implies that

Ayala larger size created a threatening atmosphere. Hogsten also suggests that from his vantage

point, below Ayala at the bottom of the steps, contributed to the feeling of being at a

disadvantage. Again, Hogsten fails to point to anything in the record which would support his

statements. Further, the video clearly shows Hogsten taunting Ayala, which renders Hogsten's

alleged feeling of being threatened implausible.

       The facts in this case are similar to those of Grawey v. Drury, 567 F.3d 302 (6th Cir.

2009) in which the Sixth Circuit upheld the denial of qualified immunity on an excessive force

claim based on the deployment of pepper spray. In finding that there was evidence of a

constitutional violation, the Sixth Circuit noted that the plaintiffs crime disturbing the peace was

a minor one, he did not pose a threat to officers because he was unarmed at the time he was

pepper sprayed and he was not "actively resisting arrest or trying to flee at the time he was

pepper sprayed." Id. at 311. The Sixth Circuit explicitly stated that "[t]he general consensus

among our cases is that officers cannot use force, including pepper spray ... on a detainee who

has been subdued ... or is not resisting arrest." Id. at 314.

        As in Grawey, Plaintiff was unarmed at the time he was pepper sprayed and did not

appear to be actively resisting evading arrest. There is no evidence that Plaintiff was behaving in

an aggressive, threatening way at the time Hogsten deployed his pepper spray. There were no

weapons or indication that Ayala was about to flee, factors present in cases where the Sixth

Circuit has approved the use of pepper spray. See e.g. Bing ex rel., Bing v. City of Whitehall, 456

F.3d 555 (6th Cir. 2006) (use of pepper spray and a flashbang device deemed not excessive force

in violation of violation of the suspect's Fourth Amendment claim, where the suspect had access

to a gun and posed a serious and immediate threat to others, he refused to voluntarily come out


                                                    8
of his house to be arrested). See also, Gaddis ex rel, Gaddis v. Redford Tp., 364 F.3d 763 (6th

Cir. 2004) (officer's decision to use pepper spray to try to incapacitate a motorist did not

constitute excessive force where the suspect who had previously attempted to evade arrest, was

brandishing a knife, showed signs of intoxication or other impairment, and posed a clear risk of

leaving the scene).

       At a minimum, factual questions exist as to the reasonableness of Hogsten's use of

pepper spray, thereby precluding summary judgment.

       Nor are Defendants entitled to qualified immunity. "The key determination is whether a

defendant moving for summary judgment on qualified immunity ground was on notice that his

alleged actions were unconstitutional." Lyons v. City ofXenia, 417 F.3d 565, 579 (6th

Cir.2005)). A plaintiff must show that the constitutional right was clearly established "in light of

the specific context of the case, not as a broad general proposition." Saucier v. Katz, 533 U.S.

194, 202 (2001 ). Here, the question is whether it was clearly established that using pepper spray

before giving an unarmed individual the opportunity to submit to arrest constitutes excessive

force. The Court finds that this right was clearly established, as examined supra, in Grawey. See

also, Champion v. Outlook Nashville, Inc., 380 F.3d 893, 903 (6th Cir.2004) (noting that the use

of pepper spray is excessive force when the detainee surrenders, is secured, or is not acting

violently); Cabaniss v. City of Riverside, 231 Fed.Appx. 407 (6th Cir.2007) (citing Champion for

the "general rule" that the use of pepper spray constitutes excessive force when the detainee

surrenders, is secure, is not resisting and does not pose a threat).

        Hogsten's actions run afoul Ayala's clearly established right to be free from excessive

force. Therefore, Defendants are not entitled to qualified immunity or summary judgement on

this claim.



                                                   9
                                         B. False Arrest

   A false arrest claim under 42 U.S.C. § 1983 requires a plaintiff to prove that the arresting

officer lacked probable cause. Voyticky v. Village ofTimberlake, Ohio, 412 F.3d 669, 677 (6th

Cir. 2005), citing Fridley v. Horrighs, 291 F.3d 867, 872 (6th Cir. 2002). "For a police officer to

have probable cause for arrest, there must be 'facts and circumstances within the officer's

knowledge that are sufficient to warrant a prudent person, or one of reasonable caution, in

believing, in the circumstances shown, that the suspect has committed, is committing or is about

to commit an offense.' "Crockett v. Cumberland Coll., 316 F.3d 571, 580-81 (6th Cir. 2003),

quoting Michigan v. DeFillippo, 443 U.S. 31, 37 (1979).

   The inquiry requires this Court to examine the events leading up to the arrest and then to

decide "whether these historical facts, viewed from the standpoint of an objectively reasonable

police officer, amounted to probable cause." Maryland v. Pringle, 540 U.S. 366, 371 (2003).

       "Whether an officer is authorized to make an arrest ordinarily depends, in the first

instance, on state law." Kennedy, 635 F.3d at 215 (quoting DeFillippo, 443 U.S. at 36). Ayala

was arrested for menacing, defined by statute as "[a] person is guilty of menacing when he

intentionally places another person in reasonable apprehension of imminent physical injury."

KRS 508.050.

       The facts and circumstances within Defendants' knowledge at the time of the arrest were

insufficient to cause an objectively reasonable officer to believe that Ayala was placing others,

namely Hogsten, "in reasonable apprehension of imminent physical injury."

       Defendants attempt to justify the arrest with Ayala's testimony that he was arguing with

Hogsten, raising his voice and cursing. Yet, Hogsten concedes that the profanity, as vehement as

it was, on both sides, is not illegal. [Docket No. 31, p. 58]. Moreover, throughout the crucial



                                                 10
period, Ayala is standing on his porch and Hogsten is in the yard, at the bottom of the steps. At

no time does Ayala advance to be within an arm's length of Hogsten or anyone else. The lack of

proximity further undercuts Hogsten' s assertion that he was in "apprehension of imminent

physical injury." Ayala was not armed, intoxicated or indicating a desire to flee; he was standing

on his porch, several feet away from Hogsten, cursing and pointing his finger. That he was

menacing, as defined by the Kentucky statute, strains the bounds of credibility and casts serious

doubt on the presence of probable cause for Ayala's arrest.

       Ayala has adduced sufficient proof of a constitutional violation and, therefore,

Defendants are not entitled to qualified immunity in this regard.

                                                IV.

       Accordingly, IT IS HEREBY ORDERED Defendants' Motion for Summary Judgment

[Docket No. 32] be OVERRULED.

       IT IS FURTHER ORDERED that the undersigned will convene a JURY TRIAL in

this matter on MONDAY, JULY 15, 2019 at 9:00 a.m. at the United States District Courthouse

in Ashland, Kentucky. The Order setting this matter for trial on May 7, 2019 is VACATED.




                                                                    Signed By:
                                                                    Henry R. Wilhoit. Jr..
                                                                    United States District Judge




                                                11
